Case: 12-60292       Document: 00512163084         Page: 1     Date Filed: 03/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 4, 2013
                                     No. 12-60292
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

BING SHUN LI,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 024 782


Before STEWART, Chief Judge, and KING and CLEMENT, Circuit Judges.
PER CURIAM:*
       Bing Shun Li, a native and citizen of the People’s Republic of China,
petitions this court for review of an order of the Board of Immigration Appeals
(BIA) denying his untimely motion to reopen his immigration proceedings.
Noting that he presented evidence with his motion showing he joined the
Chinese Democracy Party (CDP) in the United States after the final
administrative decision in his earlier removal proceedings, Li argues that the
BIA abused its discretion in denying his motion, that he proved changed country

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60292     Document: 00512163084      Page: 2    Date Filed: 03/04/2013

                                  No. 12-60292

conditions in China, that the BIA’s explanation of its decision was inadequate,
that the BIA committed a factual error by stating that only a letter from his wife
showed Chinese authorities were aware of his CDP activities, and that the BIA
failed to consider the other evidence he submitted, including articles he wrote
for the CDP and photographs of his CDP activities. Because his evidence
showed these documents were published on the CDP website and that Chinese
authorities monitored the internet, Li contends his evidence established that
Chinese authorities were aware or could become aware of his CDP activities. He
also points to evidence showing that Chinese authorities have implemented a
series of laws further restricting and monitoring internet usage, thus increasing
the likelihood that authorities are or will become aware of his CDP activities.
Finally, Li contends that his new evidence shows that the persecution of political
activists has intensified and expanded to include CDP members returning to
China from abroad.
      An alien must file a motion to reopen within 90 days of the date on which
the final administrative decision is entered. 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.
§ 1003.2(c)(2). A motion to reopen is not barred by this timing requirement,
however, if the alien’s request for relief “is based on changed country conditions
arising in the country of nationality or the country to which removal has been
ordered, if such evidence is material and was not available and would not have
been discovered or presented at the previous proceeding.” § 1229a(c)(7)(C)(ii);
§ 1003.2(c)(3)(ii).
      The denial of a motion to reopen is reviewed “under a highly deferential
abuse-of-discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir.
2005). Such discretion is not disturbed “so long as it is not capricious, racially
invidious, utterly without foundation in the evidence, or otherwise so irrational
that it is arbitrary rather than the result of any perceptible rational approach.”
Id. at 304 (internal quotations marks and citation omitted). “[W]e generally also
review the BIA’s decision procedurally to ensure that the complaining alien has

                                         2
    Case: 12-60292     Document: 00512163084     Page: 3   Date Filed: 03/04/2013

                                  No. 12-60292

received full and fair consideration of all circumstances that give rise to his or
her claims.” Abdel-Masieh v. INS, 73 F.3d 579, 585 (5th Cir. 1996) (internal
quotation marks and citation omitted). The BIA is not required to “address
evidentiary minutiae or write any lengthy exegesis.” See id. However, the BIA’s
decision “must reflect meaningful consideration of the relevant substantial
evidence supporting the alien’s claims.” Id.
      Even assuming the truth of Li’s assertion that he is now an active member
of the CDP and even assuming that authorities in China are aware of Li’s
activities, such facts do not establish changed country conditions; rather, these
facts show that Li’s personal circumstances are different due to a self-induced
change. Zhang v. Holder, 481 F. App’x 950, 952 (5th Cir. 2012); Yuan Qing Yu
v. Holder, 423 F. App’x 413, 414 (5th Cir. 2011). Although the BIA did not
discuss each piece of Li’s evidence, we are satisfied that the agency gave
meaningful consideration to the evidence that supported Li’s claims.          See
Abdel-Masieh, 73 F.3d at 585. Our review of the record indicates that the BIA
fairly characterized the relevant substantial evidence and that, although Li
provided evidence of ongoing abuses of CDP members and other political and
pro-democracy activists, he failed to establish a material change in country
conditions since his earlier removal proceedings. See id.; Panjwani v. Gonzales,
401 F.3d 626, 632-33 (5th Cir. 2005).
      The BIA did not commit procedural error, see Abdel-Masieh, 73 F.3d at
585, or abuse its discretion by determining that Li had failed to establish
changed country conditions in China sufficient to justify granting his untimely
motion to reopen. See Zhao, 404 F.3d at 303-04. Accordingly, Li’s petition for
review is DENIED.




                                        3